Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed March
1, 2012.




              In The


                       Fourteenth Court of Appeals

                                   NO. 14-12-00013-CV


          IN RE ARCHDIOCESE OF GALVESTON-HOUSTON, Relator

                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 215th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-40506

                        MEMORANDUM OPINION

      On January 6, 2012, relator Archdiocese of Galveston-Houston filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R.
App. P. 52.

      On February 23, 2012, relator filed a motion to dismiss the proceeding because the
case has been settled. The motion is granted.

      Accordingly, the petition for writ of mandamus is ordered dismissed.


                                                PER CURIAM

Panel consists of Chief Justice Hedges and Justices Seymore and Boyce.